Order entered June 17, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00614-CV

                                PAUL LEVATINO, Appellant

                                               V.

                 APPLE TREE CAFE TOURING, INC., ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-12742

                                           ORDER
       We GRANT appellees’ June 12, 2015 unopposed motion for an extension of time to file

a brief. Appellees shall file a brief by AUGUST 7, 2015. We caution appellees that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE